--------------------------------------------------------------------------------

Exhibit 10.18E


SIXTH AMENDMENT TO LEASE
 
 
THIS SIXTH AMENDMENT TO LEASE (the “Sixth Amendment”) is made and entered into
as of March 1, 2011 (the “Effective Date”) by and between THE BOARD OF TRUSTEES
OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate powers under
the laws of the State of California (“Landlord”), and BIG BAND NETWORKS, INC., a
Delaware corporation (“Tenant”).
 
RECITALS
 
A.              Pursuant to that certain Lease dated August 20, 2002, as amended
by that certain First Amendment to Lease dated February 10, 2005, the Second
Amendment to Lease dated November 30, 2005, the Third Amendment to Lease dated
May 27, 2008, the Fourth Amendment to Lease dated October 9, 2008, and the Fifth
Amendment to Lease dated June 8, 2009 (collectively, the “Existing Lease”),
Landlord (successor-in-interest to MPTP Holding, LLC and Martin/Campus LLC)
leased and demised to Tenant approximately 27,646 square feet of space located
on the first and second floors of the building commonly known as 475 Broadway,
Redwood City, California (the “Premises”).
 
B.               Subject to the terms and conditions set forth herein, Landlord
and Tenant now desire to amend the Existing Lease to extend the Term, pursuant
to the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained the Lease, Landlord and Tenant hereby agree as follows:
 
1.    Use of Defined Terms; Recitals.  Capitalized terms used in this Sixth
Amendment that are not otherwise defined herein shall have the meanings given
such terms in the Existing Lease.  The Existing Lease as amended by this Sixth
Amendment shall be referred to herein as the “Lease”.  The provisions of the
Recitals above are fully incorporated herein by this reference.
 
2.    Extended Term.  The Term of the Lease is hereby extended for a period of
one (1) year commencing on January 1, 2012 and expiring on December 31, 2012
(“Extended Term”).  From and after the Effective Date, (a) all references to
“Expiration Date” shall be deemed to refer to the last day of the Extended Term,
and (b) all references to “Term” shall be deemed to include the Extended Term.
 
3.    Monthly Rent. The Monthly Rent during the Extended Term shall be $1.15 per
square foot ($31,792.90).
 
4.    Renewal Option.  Tenant shall have no further rights to renew or extend
the Term of the Lease.
 
5.    No Further Amendment.  Except as amended by this Sixth Amendment, the
Existing Lease shall continue in full force and effect and in accordance with
all of its terms.  This Sixth Amendment and the Existing Lease shall be
construed as a whole in order to effectuate the intent of the parties to amend
the Existing Lease in the manner specified in this Sixth Amendment.  All
provisions of the Existing Lease affected by this Sixth Amendment shall be
deemed amended regardless of whether so specified in this Sixth
Amendment.  Subject to the foregoing, if any provision of the Existing Lease
conflicts with the terms of this Sixth Amendment then the provisions of this
Sixth Amendment shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    Governing Law.  This Sixth Amendment shall be construed in accordance with
and governed by the laws of the State of California.
 
7.    Execution.  This Sixth Amendment shall not be effective until executed and
delivered by the parties hereto.
 
8.    Partial Invalidity.  If any one or more of the provisions contained in
this Sixth Amendment shall be invalid, illegal or unenforceable in any respect,
the remaining provisions contained herein shall not be affected in any way
thereby.
 
9.    Brokerage Commission.  Tenant is not represented by a broker and Landlord
is represented by Cornish & Carey (“Landlord’s Broker”) with respect to this
Sixth Amendment.  Landlord shall be responsible for paying any amounts due to
Landlord’s Broker as a result of this Sixth Amendment.  Tenant and Landlord
represent and warrant that they have had no other dealings with any other real
estate broker or agent in connection with this Sixth Amendment.  Tenant and
Landlord shall indemnify, defend and hold the other harmless from and against
all liabilities arising from any other claims of brokerage commissions or
finder’s fees based on Tenant’s or Landlord’s, as applicable, dealings or
contacts with brokers or agents, other than, as to Landlord, Landlord’s Broker.
 
10.              Counterparts. This Sixth Amendment may be executed in any
number of counterparts, each of which shall be an original, but all of which,
when taken together, shall constitute one and the same instrument.  This Sixth
Amendment may be executed and delivered by the exchange of facsimile, .pdf or
other electronic image file copies of the executed counterpart signature pages,
which shall be considered the equivalent of ink signature pages for all
purposes.
 
IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the date first written above.
 
LANDLORD:
 
TENANT:
BIG BAND NETWORKS, INC.,
 
BIG BAND NETWORKS, INC.,
LELAND STANFORD JUNIOR UNIVERSITY
 
a Delaware corporation
         
By:
/s/ Steve Elliot
 
By:
/s/ Amir Bassan-Eskenazi
         
Name:
Steve Elliot
 
Name:
Amir Bassan-Eskenazi
Its:
Managing Director, Development
 
Its:
Chief Executive Officer

 
 

--------------------------------------------------------------------------------